Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered January 9, 2003, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Demakos, J.H.O.), of those branches of the defendant’s omnibus motion which were to suppress identification testimony, physical evidence, and his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Although the hearing court erred in denying the defendant’s motion to suppress the show-up identification, the recovered property, and his statements to law enforcement officials, any *511error in admitting the evidence was harmless because the other evidence of the defendant’s guilt, including the identification testimony of an eyewitness who was not present at the show-up identification, was overwhelming (see People v Crimmins, 36 NY2d 230, 241-242 [1975]; People v Richardson, 294 AD2d 379, 380 [2002]; People v Sturgis, 199 AD2d 549, 550 [1993]). H. Miller, J.P., Schmidt, Adams and Goldstein, JJ., concur.